Exhibit 10.5

NVENT MANAGEMENT COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective as of April 30, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.

  

Name of Plan

     1  

Section 2.

  

General Definitions

     1  

Section 3.

  

Participation, Vesting and Benefit Service, and Rules Governing the Crediting of
Service, Disability and the Determination of Compensation and Final Average
Compensation

     5  

(a)

  

Participation

     5  

(b)

  

Vesting

     6  

(c)

  

Benefit Service

     6  

(d)

  

Service Credits

     7  

(e)

  

Disability

     7  

(f)

  

Compensation

     8  

Section 4.

  

Payments in the Event of Death Before the Benefit Commencement Date

     9  

(a)

  

General

     9  

(b)

  

Vested Participant

     9  

(c)

  

Amount and Timing of Benefit Payment

     9  

(d)

  

Beneficiary

     10  

Section 5.

  

Payment of Retirement Benefits

     10  

(a)

  

General

     10  

(b)

  

Lump Sum

     10  

(c)

  

Re-Employment after Commencement of Benefits

     10  

(d)

  

Death Before End of 180 Month Period

     10  

(e)

  

Beneficiary

     11  

(f)

  

Non-Alienation

     11  

(g)

  

Miscellaneous

     12  

Section 6.

  

Confidentiality, Covenants Not to Compete, and Non-Solicitation

     12  

(a)

  

General

     12  

(b)

  

Forfeiture and Other Remedies

     13  

Section 7.

  

Funding and Payment of Benefits

     14  

(a)

  

General

     14  

(b)

  

Employer Company

     14  

(c)

  

Participation by Other Group Members

     14  

Section 8.

  

Default

     14  

Section 9.

  

Administration of the Plan

     15  

(a)

  

General

     15  

(b)

  

Committee

     15  

(c)

  

Discretion

     15  

(d)

  

Indemnity

     15  

 

i



--------------------------------------------------------------------------------

(e)

  

Code Section 409A

     16  

(f)

  

Use of Professional Services

     16  

(g)

  

Communications

     16  

Section 10.

  

Effect of KEESA

     16  

Section 11.

  

Amendment or Termination

     16  

(a)

  

General

     16  

(b)

  

Limitation on Power to Amend or Terminate

     16  

(c)

  

Change in Control

     17  

(d)

  

Continuation of Plan Provisions

     17  

Section 12.

  

Claims

     17  

(a)

  

Filing Claims

     17  

(b)

  

Decision on Claim

     18  

(c)

  

Appeal of Denied Claim

     18  

(d)

  

Decision by Appeals Committee

     18  

Section 13.

  

Miscellaneous

     18  

(a)

  

Employer’s Rights

     18  

(b)

  

Interpretation

     18  

(c)

  

Withholding of Taxes

     18  

(d)

  

Offset for Amounts Due

     19  

(e)

  

Computational Errors

     19  

(f)

  

Requirement of Proof

     19  

(g)

  

Tax Consequences

     19  

(h)

  

Communications

     19  

(i)

  

Not Compensation Under Other Benefit Plans

     19  

(j)

  

Choice of Law

     19  

(k)

  

Savings Clause

     20  

(l)

  

Change in Control

     20  

SCHEDULE 1

     21  

SCHEDULE 2

     22  

TABLE 1

     23  

 

ii



--------------------------------------------------------------------------------

NVENT MANAGEMENT COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Section 1.    Name of Plan. This plan shall be known as the nVent Management
Company Supplemental Executive Retirement Plan.

Section 2.    General Definitions. Unless the context requires otherwise, when
used herein the terms listed below, when capitalized or applied to such
capitalized terms, shall have the following meanings:

(1)    “Adjustment Factor” is the factor used in adjusting the Pension Amount to
reflect the period of time between the date a vested Participant Separates from
Service and his or her Benefit Commencement Date. With respect to such a
Participant who survives to his or her Benefit Commencement Date and who so
separates:

 

  (a) on or after attaining age fifty-five (55), the Adjustment Factor is
1.03441 (i.e., the Pension Amount is adjusted to reflect the period beginning on
the first day of the month next following the month in which the Participant
Separates from Service to the Benefit Commencement Date); or

 

  (b) before attaining age fifty-five (55), the Adjustment Factor is the
appropriate factor set forth in Table 1 to reflect the period beginning on the
first day of the month next following the month in which the Participant
Separates from Service and ending on the Benefit Commencement Date.

(2)    “Administrator” is the Company.

(3)    “Beneficiary” is a person entitled to receive any benefits payable under
the Plan after a former Participant’s death.

(4)    “Benefit Commencement Date” is generally the first day of the first month
as of which a Participant’s Retirement Benefit is payable. For a vested
Participant who Separates from Service on or after attaining age fifty-five
(55), the Benefit Commencement Date is the first day of the month next following
the six (6)-month anniversary of the date the Participant Separates from
Service. For a vested Participant who Separates from Service before attaining
age fifty-five (55), the Benefit Commencement Date is the later of the date
described in the immediately preceding sentence and the first day of the month
next following the month which includes his or her fifty-fifth (55th) birthday.
For a Participant who becomes disabled, the Participant’s Benefit Commencement
Date shall be the first day of the month next following the month in which the
Participant’s sixty-fifth (65th) birthday occurs, as provided in Section 3(e).

(5)    “Benefit Service” is the number of Years of Service, beginning with the
calendar year which includes the individual’s Benefit Service Date, during which
an individual completes 1,000 Hours of Service as an Eligible Employee. “Benefit
Service” includes any Benefit Service credited for Participants under the Prior
Plan immediately prior to the Effective Date.

 

1



--------------------------------------------------------------------------------

(6)    “Benefit Service Date” is the date from and after which an individual may
earn Benefit Service. An individual’s Benefit Service Date shall be the date
listed on Schedule 1 (which is the “Benefit Service Date” of such Participant as
provided under the Prior Plan).

(7)    “Board” is the Board of Directors of the Parent.

(8)    “Change in Control” is a change in control as defined in the KEESA.

(9)    “Code” is the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code shall be deemed to refer to any successor
provision thereto and the regulations promulgated thereunder.

(10)    “Committee” is the Compensation Committee of the Board. If the Committee
is not in existence, then all references to the Committee herein shall mean the
Board.

(11)    “Company” is nVent Management Company or any successor thereto.

(12)    “Compensation” is any item or class of remuneration or part thereof
listed or described in the left-hand column of Schedule 2 and not any such items
listed or described in the right-hand column of Schedule 2. In the event a
remuneration item is not listed or described in Schedule 2, the Administrator
shall determine whether such item is included or excluded from Compensation by
taking into account the nature of the item and its similarity to an item which
is so listed. “Compensation” includes any Compensation credited for Participants
under the Prior Plan immediately prior to the Effective Date.

(13)    “Conversion Factor” is the factor used to convert the Pension Amount
into the Monthly Installment and shall be 113.4.

(14)    “Covered Termination” is a covered termination, as defined in the KEESA,
which entitles the Participant to a termination payment pursuant to Sections 8
and 9(a) of the KEESA.

(15)    “Disabled” or “Disability” is a physical or mental condition, resulting
from physical or mental sickness or injury, which prevents the individual from
engaging in any substantial gainful activity, and which condition can be
expected to last for a continuous period of not less than twelve (12) months.

(16)    “Effective Date” is April 30, 2018, 2018, the effective date of the
consummation of the separation and distribution of the electrical business into
a newly incorporated public company pursuant to the Separation and Distribution
Agreement by and between Pentair plc and nVent Electric plc.

(17)    “Eligible Employee” is an individual who, on or after the Effective
Date, is a Participant and who meets the following requirements: (i) is a full
time employee of a Group member, (ii) is a citizen or lawful permanent resident
of the United States, and (iii) is either (x) an officer of the Parent appointed
by the Board or (y) the President of a substantial, operating Group member other
than the Parent or comparable position (e.g., head of a major operating division
of a Group member); provided, however, the Committee may waive prospectively the

 

2



--------------------------------------------------------------------------------

requirement that an individual be a U.S. citizen or lawful permanent resident
and, with respect to such an individual and to the extent otherwise consistent
with Plan terms, may modify other aspects of the Plan if, in the Committee’s
sole discretion, such waiver or modification, or both, is appropriate under the
circumstances and given tax and other governmental regulatory provisions
applicable to such individual and his or her Employer Company.

(18)    “Employer Company” is the Group member which employs a Participant as of
the date the Participant has a Separation from Service or otherwise terminates
all Group employment due to death or Disability.

(19)    “ERISA” is the Employee Retirement Income Security Act of 1974, as
amended. Any reference to a specific provision of ERISA shall be deemed to
include any successor provision thereto and the regulations promulgated
thereunder.

(20)    “Final Average Compensation” is the average Compensation determined by
averaging Compensation in those five (5) consecutive calendar years out of the
last ten (10) consecutive calendar years, ending with the calendar year which
ends coincident with or immediately preceding the date the Participant has a
Separation from Service or otherwise ceases to be an Eligible Employee,
whichever occurs first, for which the average Compensation is the highest. For
this purpose, service with Pentair, Inc. and its affiliates prior to the
Effective Date shall be treated as service under this Plan.

Notwithstanding the immediately preceding paragraph, Final Average Compensation
shall not be less than the average Compensation for the sixty (60) months
immediately preceding the date the Participant has a Separation from Service or
otherwise ceases to be an Eligible Employee, whichever occurs first, determined
as the sum of Compensation in the final calendar year of such employment plus
Compensation in each of the four (4) calendar years preceding the final calendar
year of such employment plus a percentage of the Compensation for the entire
fifth calendar year preceding the final calendar year of such employment; such
percentage shall be determined as twelve minus the number of full calendar
months for which Compensation was payable in the final calendar year of such
employment divided by the number of months for which Compensation was paid in
the fifth calendar year preceding the final calendar year of such employment.

If the Participant’s relevant Compensation history is for less than the stated
period of time (e.g., less than five (5) years; less than ten (10) years), then
such actual period shall be substituted in determining Final Average
Compensation (e.g., if the individual has six (6) years of Compensation history,
the high five (5) consecutive years within such six (6) years shall be used in
determining the average; if the individual has three (3) years of Compensation
history, all such Compensation shall be used in determining the average).

(21)    “Group” is the Company and, except as prescribed by the Administrator,
each other corporation or unincorporated business which is a member of a
controlled group of corporations or a group of trades or businesses under common
control (within the meaning of Code section 414(b) or (c)) which includes the
Company, but with respect to other business entities during only the periods of
such common control with the Company.

 

3



--------------------------------------------------------------------------------

(22)    “Hour of Service” is each hour which an individual is paid or entitled
to payment from a Group member for (i) the performance of duties as its employee
and (ii) reasons related to such employment but other than for the performance
of duties, such as vacation, illness, jury duty, military duty or leave of
absence other than (x) payments made or due under a plan maintained solely to
comply with worker’s compensation, unemployment compensation, or disability
insurance laws, or (y) payments made solely for reimbursement of medical or
medically related expenses; provided, however, no more than 501 Hours of Service
shall be credited under clause (ii) immediately preceding for any single
continuous period during which no duties as such an employee are performed. An
individual shall not receive duplicate Hour of Service credits for the same
period of service or absence. Hours of Service credited to a Participant under
the Prior Plan for the period from January 1, 2018 through the Effective Date
shall be counted as Hours of Service hereunder.

Regardless of the actual number of Hours of Service completed during a year, in
determining whether 1,000 Hours of Service have been completed during a calendar
year an individual shall be credited with forty-five (45) Hours of Service for
each calendar week the individual is otherwise credited with an Hour of Service
pursuant to the immediately preceding paragraph.

(23)     “KEESA” is the Key Executive Employment and Severance Agreement, if
any, in effect for the Participant.

(24)     “Monthly Installment” is a monthly payment, commencing as of the
Participant’s Benefit Commencement Date, payable for one hundred eighty
(180) consecutive months, and shall be determined by dividing the Participant’s
Pension Amount by the Conversion Factor, with such monthly payment rounded to
the nearest whole dollar amount.

(25)    “Parent” is nVent Electric plc, an Irish company, or any successor
thereto.

(26)    “Participant” is an employee of a Group Member who was a Participant in
the Prior Plan immediately prior to the Effective Date. Such an individual will
remain a Participant, except as provided in Section 3, until the first to occur
of his or her death, Disability, or Separation from Service; provided, however,
if the individual has a non-forfeitable right to a Retirement Benefit as of the
date he or she incurs such an event (determined without regard to the forfeiture
provision of Section 6(b) unless such section has been actually enforced as to
such individual), then absent death the individual shall remain a Participant
until the individual has received his or her entire Retirement Benefit or the
Retirement Benefit has been forfeited as provided for in Section 6(b).

(27)    “Participation Date” is a Participant’s “Participation Date” as provided
under the Prior Plan.

(28)    “Pension Amount” is an amount equal to the Participant’s Final Average
Compensation multiplied by fifteen percent (15%) multiplied by the Participant’s
Benefit Service, with such amount then multiplied by the Adjustment Factor if
the Participant Separates from Service and survives to his or her Benefit
Commencement Date.

 

4



--------------------------------------------------------------------------------

(29)    “Plan” is the retirement plan herein described. When this term is
modified by or with reference to a certain date (e.g., Plan as in effect before
year XXXX), it shall refer to the Plan as described in the Plan document in
effect for the period referenced.

(30)    “Prior Plan” is the Pentair, Inc. Supplemental Executive Retirement
Plan, as in effect immediately prior to the Effective Date.

(31)    “Retirement Benefit” is the monthly retirement benefit payable under the
Plan as the Monthly Installment.

(32)     “Spouse” is an individual whose marriage to a Participant is recognized
under the laws of the United States (or any one of the states) and who is
considered the Participant’s spouse by the Internal Revenue Service for purposes
of the Code.

(33)    “Separates from Service” or “Separation from Service” is the termination
of employment as an employee, from all business entities that comprise the
Group, for reasons other than death or Disability. A Participant will be deemed
to have incurred a Separation from Service when the level of bona fide services
performed by the Participant for the Group permanently decreases to a level
equal to twenty percent (20%) or less of the average level of services performed
by the Participant for the Group during the immediately preceding thirty-six
(36) month period (or such lesser period of service). Notwithstanding the
foregoing, a Participant on a bona fide leave of absence from the Group shall be
considered to have incurred a Separation from Service no later than the six
(6) month anniversary of the absence (or twenty-nine (29) months in the event of
an absence due to a medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than six (6) months, where such impairment causes the
Participant to be unable to perform the duties of his or her position or a
substantially similar position) or the end of such longer period during which
the individual has the right by law or agreement to return to employment upon
the expiration of the leave. Notwithstanding the foregoing, if following the
Participant’s termination of employment from the Group the Participant becomes a
non-employee director or becomes or remains a consultant to the Group, then the
date of the Participant’s Separation from Service may be delayed until the
Participant ceases to provide services in such capacity to the extent required
by Code section 409A.

(34)    “Year of Service” is a calendar year in which an individual completes
1,000 Hours of Service. “Year of Service” includes any Years of Service credited
for Participants under the Prior Plan immediately prior to the Effective Date.

Section 3.    Participation, Vesting and Benefit Service, and Rules Governing
the Crediting of Service, Disability and the Determination of Compensation and
Final Average Compensation.

(a)    Participation.

(1)    General. The primary purpose of the Plan is to provide supplemental
retirement benefits to Participants, including benefits accrued for such
individuals under the Prior Plan as of the Effective Date. It is intended that
such employees constitute a select group of management or highly paid employees,
within the meaning of ERISA section 201(2), of the Group.

 

5



--------------------------------------------------------------------------------

Because the Plan is described in ERISA section 201(2), and other ERISA
provisions corresponding thereto, certain provisions of ERISA do not apply to it
and the benefits earned thereunder, including the provisions of Parts 2, 3, and
4 of Title I of ERISA relating to participation and vesting, funding, and
fiduciary responsibilities, respectively. In addition, the Plan is not a
tax-qualified plan under the Code, and thus the Plan and benefits paid hereunder
are not subject to certain rules which apply to benefits payable under such
qualified plans including the annual compensation and benefit limits under Code
sections 401(a)(17) and 415, respectively, and the manner in which a
Participant’s or Beneficiary’s Plan benefits are subject to income tax.

(2)    Participants. The Participants and their Participation and Benefit
Service Dates are listed on Schedule 1.

(b)    Vesting.

(1)    General. Except as otherwise expressly provided herein, all benefits
otherwise payable under the Plan to or with respect to a Participant shall be
forfeited if the Participant has a Separation from Service before completing
five (5) Years of Service.

(2)    Death or Disability. A Participant who dies or becomes Disabled while
employed by a Group member shall be fully vested in his or her Retirement
Benefit.

(3)    Automatic Acceleration of Vesting. If a Participant has a Covered
Termination under his or her KEESA, then immediately before such termination the
Participant shall be considered fully vested in his or her Retirement Benefit.

(4)    Other Forfeiture. Notwithstanding the foregoing provisions of this
Section 3(b), except as otherwise provided under the Plan, all benefits
otherwise payable under the Plan to or with respect to a Participant or former
Participant shall be subject to forfeiture to the extent provided in
Section 6(b).

(c)    Benefit Service. (1) Benefit Service Date. The Benefit Service Date of
each Participant shall be the date listed on Schedule 1 for such individual and
such date may precede the individual’s Participation Date.

(2)    Benefit Service. An individual who ceases to be a Participant by reason
of death while an Eligible Employee shall be considered to have completed a Year
of Service in the year of death for purposes of determining the Benefit Service
earned by such individual, regardless of the actual Hours of Service credited
for such year.

(3)    Benefit Service Upon a Covered Termination. If a Participant incurs a
Covered Termination, then immediately before such termination the Participant
shall be credited with additional Years of Service for determining Benefit
Service equal to the lesser of (i) three (3) and (ii) the greater of (x) seven
(7) minus the Benefit Service credited to such Participant under the Plan,
determined without regard to this Section 3(c)(3), as of the first day of the
Plan

 

6



--------------------------------------------------------------------------------

Year beginning immediately after such termination and (y) zero (0). The Benefit
Service provided for by this Section 3(c)(3) shall be in addition to a
Participant’s Benefit Service under the Plan determined without regard to this
Section 3(c)(3).

(d)    Service Credits.

(1)    General. Subject to other Plan provisions, a Participant’s Years of
Service shall be based upon the completion of 1,000 Hours of Service during a
calendar year.

(2)    No Vesting Service Before Participation Date. No Year of Service
completed before the calendar year which includes an individual’s Participation
Date shall be considered for purposes of applying Section 3(b)(1).

(3)    Non-Duplication of Service Credit. In no event shall a Participant be
credited for more than one (1) Year of Service with respect to any one
(1) calendar year. In the event service credit for a period must be provided
under the Plan by reason of applicable law (e.g., USERRA) and such credit
duplicates service credit otherwise provided under the Plan, then the service
crediting provision which is most beneficial to the Participant under the
circumstances shall be applied but without duplication of service credit for the
same period.

(4)    Leaves of Absence. In the sole discretion of the Committee, a Participant
may be granted service credit for a period of absence from active employment due
to illness, personal circumstances, or such other events as the Committee may
authorize under the circumstances and in such amount, manner or type of service
credit as the Committee deems appropriate under the circumstances, but in no
event shall such service credit duplicate any such credit otherwise provided
under the Plan for the same period or extend beyond the date the Participant
Separates from Service.

(5)    Break in Service. Except as determined in the discretion of the
Committee, if a Participant Separates from Service before he or she has a
nonforfeitable right to a Retirement Benefit by reason of Section 3(b)(1) and
thereafter returns to employment as an Eligible Employee, all service credits
earned prior to such termination shall be ignored and the individual’s service
credits shall be determined as if he or she had not been previously employed by
any Group member.

(6)    Transfer. If an individual becomes a Participant and subsequently, and
without a Separation from Service, is employed with a Group member as other than
an Eligible Employee, then upon the occurrence of such event the individual
shall cease all active participation under the Plan (e.g., he or she will no
longer accrue benefits under the Plan). Such an individual shall continue to be
covered by the Plan with respect to determining his or her vesting rights and
for purposes of applying Plan provisions related to the payment of
nonforfeitable benefits.

(e)    Disability.

(1)    General. This Section describes a special service credit and other rules
which apply to a Participant who becomes Disabled before age sixty-five (65) and
while he or she is an Eligible Employee (i.e., a “Disabled Participant”). In no
event shall a Participant be

 

7



--------------------------------------------------------------------------------

considered Disabled until and unless he or she supplies all information and
takes all acts (e.g., submits to medical examinations) reasonably requested by
the Administrator to establish the fact of his or her Disability.

(2)    Credit for Benefit Service. A Disabled Participant shall receive credit
for Benefit Service during the Disability period. This service credit shall be
determined, without duplication of other service credit provided under the Plan
for the same period, based upon the complete whole years (with fractional years
being rounded to the nearest whole year) which elapse during the Disability
period. The Disability period shall begin on the date of Disability as
determined by the Administrator, taking into account any applicable waiting
period (e.g., end of short-term disability period) prescribed by the
Administrator for this purpose, and shall end on the earliest of (i) the date
the Participant is no longer Disabled or is considered not to be Disabled,
(ii) the date the Disabled Participant attains age sixty-five (65), and
(iii) the date of the Participant’s death.

(3)    Final Average Compensation. A Participant’s Final Average Compensation,
determined as of the beginning of the Disability period, shall not change during
the Disability period. If a Disabled Participant recovers from the Disability
before attaining age sixty-five (65) and returns to employment as an Eligible
Employee, Final Average Compensation shall be determined as otherwise provided
under the Plan and by assuming the Participant’s Compensation during the
Disability period was equal to the Participant’s Final Average Compensation as
of the beginning of the Disability period.

(4)    Payment of Disability Benefit. A Disabled Participant shall be entitled
to a Retirement Benefit commencing as of the first day of the calendar month
next following the Participant’s attainment of age sixty-five (65), even if such
individual recovers from such Disability prior to such date.

(5)    Death During the Disability Period. If a Disabled Participant dies during
the Disability period or the Disability Period ends by reason of attainment of
age sixty-five (65) and the Disabled Participant dies before benefits commence,
a death benefit shall be paid after such Disabled Participant’s death to the
extent provided in Section 4.

(6)    Proof of Disability. The Administrator shall determine whether and when a
Participant is Disabled and may adopt such rules and procedures as it deems
appropriate for this purpose. Once a Participant is determined to be Disabled,
the Administrator may require the Participant to verify that he or she remains
Disabled, and such verification may include requiring the Participant to submit
to one or more medical examinations. If a Participant fails to supply
information or take action as requested by the Administrator in order to
determine whether the Participant is or remains Disabled, the Participant shall
not be considered Disabled or shall be considered to have recovered from the
Disability, as the case may be, except that in no event shall benefits commence
prior to the Participant’s age sixty-five (65).

(f)    Compensation.

(1)    General. Compensation, and thereby Final Average Compensation, shall be
determined solely with respect to such remuneration earned from and after a
Participant’s

 

8



--------------------------------------------------------------------------------

Benefit Service Date and during the period of employment as an Eligible Employee
(including periods of employment as an Eligible Employee under the Prior Plan).
Subject to the provisions of Section 3(d)(6), in the event a Participant is
employed with a Group member after ceasing to be an Eligible Employee, the
Administrator shall determine the Compensation allocable to periods of such
employment in each capacity in such manner as it deems reasonable in its sole
discretion under the circumstances (e.g., allocation of incentive bonuses for
the year in which an individual ceases to be an Eligible Employee).

(2)    Determination. The amount of Compensation, and thereby Final Average
Compensation, shall be as determined from the books and records of the employing
Group member (or, if applicable for an Effective Date Participant, the books and
records of Pentair, Inc.) and shall be determined on the basis of when the
Compensation is paid to the Participant; provided, however, items of
Compensation or portions thereof may be determined on the basis of when the item
is earned (in which case the item or portion shall not be again counted as an
item or portion of Compensation when paid) by the Participant if and to the
extent the Administrator determines such treatment is appropriate under the
circumstances (e.g., including incentive bonuses earned during the final year of
employment as Compensation before such bonus is actually paid; including an
amount deferred at the election of the Participant as Compensation when it
otherwise would have been paid but for such election).

Section 4.    Payments in the Event of Death Before the Benefit Commencement
Date.

(a)    General. This Section describes the pre-retirement death benefit payable
under the Plan to a Beneficiary under circumstances where an individual, who was
a Participant immediately before his or her death, dies before the Benefit
Commencement Date.

(b)    Vested Participant. No death benefit shall be payable pursuant to this
Section 4 unless the deceased former Participant had a non-forfeitable interest
in his or her Retirement Benefit (determined without regard to the forfeiture
provision of Section 6(b) unless such section has been actually enforced as to
such individual) as of the date of death or as a consequence of such death
(e.g., death while in service with a Group member); provided, however, such a
Participant who otherwise had such a non-forfeitable interest shall not be
considered to have had such an interest if he or she is subsequently determined
to have forfeited such benefit as provided for in Section 6(b), even if such
action or determination is made after such Participant’s death.

(c)    Amount and Timing of Benefit Payment.

(1)    General. Except as otherwise provided herein, the benefit payable to the
Beneficiary shall be determined by multiplying the Participant’s Pension Amount,
determined as of the end of the month which includes the date of death and as if
the Participant had not died, by the appropriate factor from Table 1 to reflect
the period, if any, beginning on the first day of the calendar month next
following the calendar month in which the Participant died and ending on the
later of the first day of the third calendar month next following the calendar
month of such Participant’s death and the first day of the calendar month
immediately following the calendar month in which such Participant, had he or
she survived, would have attained age fifty-five (55).

 

9



--------------------------------------------------------------------------------

(2)    Lump Sum. The death benefit provided under this Section 4 shall be paid
to the Beneficiary in a lump sum within ninety (90) days following the date of
the Participant’s death.

(d)    Beneficiary. The identity of the Beneficiary and the rules with respect
to the payment of benefits to such Beneficiary shall be as provided in
Section 5.

Section 5.    Payment of Retirement Benefits.

(a)    General. The Participant shall be responsible for providing such
information as the Administrator deems appropriate or useful for processing the
payment of the Retirement Benefit. Unless and only to the extent there is a good
faith dispute over the right to the Retirement Benefit or the amount due (and
reasonable corresponding efforts to resolve same), the Retirement Benefit shall
be paid commencing as of the Benefit Commencement Date based on the information
reasonably available to the Administrator. If there is a delay in the actual
commencement of the Retirement Benefit past the Benefit Commencement Date, the
Benefit Commencement Date shall not change and the Participant shall be entitled
to receive those benefits which would have been paid on or after such date, but
for the delay, but without interest thereon.

(b)    Lump Sum. Notwithstanding anything herein to the contrary, the Retirement
Benefit shall be paid to the Participant in a lump sum on the Benefit
Commencement Date if the Pension Amount payable hereunder is $150,000 or less as
of the Benefit Commencement Date.

(c)    Re-Employment after Commencement of Benefits.

(1)    General. If a Participant has commenced receiving a Retirement Benefit
and subsequent to such commencement again becomes an employee of a Group member,
then payment of such benefit shall not cease during the period of re-employment
by reason of such re-employment.

(2)    Additional Benefit. In the event the Participant so returns to employment
as an Eligible Employee, the Retirement Benefit and Section 4 death benefit
payable, if any, for the period of such re-employment shall be determined and
paid as if the Participant had no prior service with a Group member except all
of such a Participant’s Years of Service, whether earned before or after such
re-employment, shall be aggregated for purposes of applying Section 3(b)(1).

(d)    Death Before End of 180 Month Period.

(1)    Death After the Benefit Commencement Date. If a Participant to whom the
Retirement Benefit is being paid dies after the Benefit Commencement Date and
before the end of the one hundred eighty (180) month period over which such
benefit is payable, the monthly benefit for the balance of such period shall
continue to be paid to such Participant’s Beneficiary.

(2)    Others. The benefit payable after the death of any former Participant not
described in paragraph (1) immediately preceding shall be determined under
Section 4.

 

10



--------------------------------------------------------------------------------

(e)    Beneficiary.

(1)    General. Except as otherwise limited by paragraph (2) immediately
following, a Participant may at any time and without the consent of any other
person designate a Beneficiary, or change any such prior designation, entitled
to receive any Plan benefits payable after the Participant’s death. No such
purported designation shall be effective unless it is made in such form and
manner as prescribed by the Administrator. No person shall be recognized as a
Beneficiary unless and until such person provides such information or
certifications as required under the circumstances by the Administrator. If
there is a delay in the payment of the death benefit to the Beneficiary past the
date otherwise provided under the Plan (e.g., there is a delay in determining
the person entitled to receive such benefits), the Beneficiary shall be entitled
to receive the benefit which would have been paid to such Beneficiary on or
after such date, but for the delay, but without interest thereon. The last
Beneficiary designation made by a Participant under the Prior Plan prior to the
Effective Date, if any, shall automatically apply under this Plan on the
Effective Date.

(2)    Married Participants. The sole primary Beneficiary of (i) a Participant
or former Participant who has a Spouse as of such Participant’s Benefit
Commencement Date or (ii) a former Participant with respect to whom a benefit is
payable under Section 4, and who is survived by a Spouse, shall be such Spouse.
In the event such Spouse (x) waives the right to be the sole primary beneficiary
of the Participant in such form and manner as prescribed by the Administrator,
(y) does not survive such Participant under the circumstances described in
clause (i) immediately preceding or (z) does not survive the one hundred eighty
(180) month term certain period over which such benefits are payable, such
Participant’s Beneficiary with respect to any benefits payable after such
Participant’s death shall be determined as otherwise provided in this
Section 5(e) without regard to this paragraph (2).

(3)    Default Takers. If a Participant or former Participant fails to make a
valid beneficiary designation, makes such a designation but is not survived by
any of the persons named as a primary or contingent beneficiary, makes such a
designation but the beneficiary named does not survive the period over which the
benefits are paid and no other designated beneficiary is then entitled to the
share of such deceased beneficiary, or makes such a designation but such
designation does not effectively dispose of all benefits payable after such
Participant’s death, then, and to the extent such benefits are payable after
such Participant’s death, all such benefits shall be paid to the executor or
personal representative of such Participant’s estate or, if there is no such
person, then in accordance with the laws of intestate succession of the
jurisdiction in which such Participant was domiciled as of the date of death.

(f)    Non-Alienation. Except as otherwise provided under the Plan or as
required under applicable law, unless otherwise determined by the Administrator,
no right or benefit under this Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge the same shall be void, and no such right or benefit shall
be in any manner liable for or subject to the debts, contracts, liabilities,
engagements, or torts of any person entitled to such right or benefit, and no
such right or benefit shall be subject to garnishment, attachment, execution, or
levy of any kind.

 

11



--------------------------------------------------------------------------------

(g)    Miscellaneous.

(1)    Payment on Behalf of Incompetent Participants or Beneficiaries. If the
Administrator shall determine a Participant or Beneficiary entitled to a
distribution hereunder is incapable of caring for his or her own affairs because
of illness or otherwise, it may direct that any Plan benefit payments be made in
such shares as it shall determine, to the attorney-in-fact, Spouse, child,
parent or other blood relative of such Participant or Beneficiary, or any of
them, or to such other person or persons as the Administrator may determine,
until such date as it shall determine such incapacity no longer exists;
provided, however, the exercise of this discretion shall not cause an
acceleration or delay in the time of payment of Plan benefits except to the
extent, and only for the duration of, the time reasonably necessary to resolve
such matters or otherwise protect the interests of the Plan and the Company. The
Administrator shall be under no obligation to see to the proper application of
the payments so made to such person or persons and any such payment shall be a
complete discharge of any liability under the Plan to such Participant or
Beneficiary, to the extent of such distribution.

(2)    Mailing and Lapse of Payments. All payments under the Plan shall be
delivered in person or mailed to the last address supplied to the Administrator
by the Participant or Beneficiary, as the case may be. If after reasonable
inquiry the Administrator cannot locate the person entitled to the Plan
benefits, then payment of such benefits shall be suspended. If such person is
thereafter located, however, then such suspension shall immediately cease and
the person shall be entitled to receive all benefits he or she would otherwise
have been entitled to receive under the Plan but for such suspension, but
without interest thereon.

(3)    Overpayment. If the benefits paid to any person exceed the benefits to
which the person was actually entitled, then to the extent of such excess, and
as and when payable, future benefits shall be reduced in such manner as the
Administrator deems appropriate or, if such reduction is not possible, the
Administrator may undertake such actions as it deems reasonable to recover the
excess.

(4)    Address and TIN. Each Participant or Beneficiary shall be responsible for
furnishing the Administrator with his or her correct current address and
taxpayer identification number.

(5)    Requirement of Releases. If in the opinion of the Administrator, any
present or former Spouse or dependent of a Participant or other person shall by
reason of the law of any jurisdiction appear to have any bona fide interest in
Plan benefits that may become payable to a Participant or with respect to a
deceased Participant, or otherwise has asserted such a claim, the Administrator
may direct such benefits be withheld pending receipt of such written releases as
it deems necessary to prevent or avoid any conflict or multiplicity of claims
with respect to the payment of such benefits, but only to the extent and for the
duration reasonably necessary to resolve such matters or otherwise protect the
interests of the Plan and the Company.

Section 6.    Confidentiality, Covenants Not to Compete, and Non-Solicitation.

(a)    General. Each Participant acknowledges that as a key executive of the
Company or other Group member he or she has become familiar and will continue to
be familiar with the

 

12



--------------------------------------------------------------------------------

trade secrets, know-how, executive personnel, strategies, other confidential
information and data of the Group and its members. Each Participant further
acknowledges that the financial security of the Group and the Parent’s
shareholders depends in large part on the efforts of executives like the
Participant, and that a basic premise for the Plan is to compensate such
individuals for their efforts in causing the Group to grow and prosper, thereby
helping to insure the Group’s financial future for years well beyond the
individual’s period of service. Therefore, in consideration of the extension of
the Plan to a Participant, he or she agrees that (i) after Separation from
Service or other cessation of employment with all Group members he or she shall
not (directly or indirectly), without the Company’s prior written consent, use
or disclose to any other person any confidential information or data concerning
the Company or other Group members (including the Parent) or former Group
members, and (ii) for a period of three (3) years from such separation or
cessation he or she shall not (directly or indirectly) and without the Company’s
prior written consent:

 

  (1) own, manage, control, participate in, consult with or render services of
any kind for any concern which engages in a business which is competitive with
any business being conducted, or contemplated being conducted, by the Group as
of the date of such separation or cessation;

 

  (2) become an employee or agent of any publicly traded corporation or other
entity, or any division or subsidiary of such a corporation or entity, where
more than 5% of such organization’s business is in competition with any business
being conducted, or contemplated being conducted, by the Group as of the date of
Separation from Service or other cessation of employment, unless the annual
sales of such organization do not exceed $40 million;

 

  (3) participate in any plan or attempt to acquire the business or assets of
the Group or control of the voting stock of any member thereof, or in any manner
interfere with the control of the Company or the Parent, whether by friendly or
unfriendly means; or

 

  (4) induce or attempt to induce any individual to leave the employ of the
Company or other Group member or hire any such individual who approaches him or
her for employment.

If at the time of enforcement of the terms of this Section 6, a court shall hold
that the duration, scope or area of restriction stated herein are unreasonable
under the circumstances then existing, the Eligible Employee agrees that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope, or area.

(b)    Forfeiture and Other Remedies. Upon any breach of the covenants described
in this Section, all benefits then due under the Plan (and all benefits which
otherwise would be due under the Plan in the future) to the Participant or his
or her beneficiaries shall be forfeited. The covenants described in this Section
run in favor of and shall be enforceable by the Company, the Parent or their
respective assigns. The Company or the Parent shall be entitled to all legal and
equitable remedies to prevent, cure and compensate for a breach of the covenants
described herein, without posting of bond, and all such remedies shall be in
addition to such forfeiture. By

 

13



--------------------------------------------------------------------------------

accepting coverage under the Plan, each Participant acknowledges and agrees that
his or her breach of the covenants described in this Section 6 will result in
irreparable harm to the Company or the Parent. Therefore, to remedy or prevent
such a breach the Company or the Parent shall be entitled to enjoin the
Participant from taking or failing to take such actions as will or which may be
reasonably considered to cause such a breach, including an injunction to prevent
the Participant from breaching the terms of this Section 6.

Section 7.    Funding and Payment of Benefits.

(a)    General. The Plan is an unfunded deferred compensation arrangement. No
Group member shall establish or is required to establish any trust to fund
benefits provided under the Plan, and no such member shall establish or is
required to establish any type of earmarking or segregation of its assets to
provide for such benefits. In the event of default of a Group member’s
obligations hereunder, each Participant and his or her beneficiaries shall have
no greater entitlements or security than does a general creditor of the Group
member.

(b)    Employer Company. Except as otherwise expressly provided herein, the
Employer Company shall pay or provide for the payment of benefits hereunder. If
the Employer Company does not timely pay such benefits, then the sole recourse
of the claimant Participant or Beneficiary is against such Employer Company and
no other member of the Group shall be responsible to pay or provide for the
payment of such benefits or be liable for the nonpayment thereof.

(c)    Participation by Other Group Members. A member of the Group may join in
this Plan by adopting a written resolution of its board of directors, and
delivering such resolution to the Administrator. Any Group member, other than
the Company, may end its participation under the Plan by a written resolution of
its board of directors delivered to the Committee, provided, however, that no
such resolution ending participation shall be effective until thirty (30) days
after it is received by the Administrator. By agreeing to join in the Plan, each
Group member agrees to pay or provide for the payment of benefits hereunder to
those Participants and their beneficiaries with respect to whom such member is
the Employer Company. No such member, other than the Company, shall have any
power or authority to terminate, amend, administer, modify, or interpret the
Plan, all such powers being reserved to the Administrator and the Committee.

Section 8.    Default. Should the Employer Company fail to pay when due any
benefit under the Plan to or with respect to a Participant or Beneficiary and
such failure to pay continues for a period of sixty (60) days from receipt of a
written notice of nonpayment from the affected Participant or Beneficiary, the
Employer Company shall be in default hereunder and shall pay to the Participant
or Beneficiary the benefits past due and, by the end of the year next following
the year incurred, the reasonable costs of collection of any such amount,
including reasonable attorney’s fees and costs, so long as such costs are
submitted by or on behalf of the Participant or Beneficiary to reasonably allow
that timely reimbursement; provided, however, if the Administrator in good faith
disputes the amount of such benefit due or whether a person is entitled to such
a benefit, then to the extent and duration of such a dispute the Employer
Company shall not be considered in default hereunder; provided further, however,
upon a Change in Control a Participant for whom and while a Covered Termination
may occur, shall be entitled to payment or reimbursement of such costs of
collection as provided under Section 13(l).

 

14



--------------------------------------------------------------------------------

Section 9.    Administration of the Plan.

(a)    General. The Company, through its designated officers and agents, shall
be the Administrator and thereby handle the day-to-day administration of the
Plan and such other administrative duties as are allocated to the Administrator
under the Plan. All such administrative duties and powers shall be performed by
and rest in the Company’s chief human resources officer (or persons designated
by such individual). Except as otherwise provided under the Plan, the
Administrator shall:

 

  (1) determine the rights and benefits of individuals and other persons under
the Plan;

 

  (2) interpret, construe, and apply the provisions of the Plan;

 

  (3) process and direct the payment of Plan benefits;

 

  (4) adopt such forms as it deems appropriate or desirable to administer the
Plan and pay benefits thereunder; and

 

  (5) adopt such rules and procedures as it deems appropriate or desirable to
administer the Plan.

(b)    Committee. The Committee shall exercise such powers as are allocated to
it under the Plan and shall be empowered to direct other persons as to Plan
administration, and its directions shall be followed to the extent consistent
with the powers delegated to the Committee and not otherwise contrary to the
provisions of the Plan.

(c)    Discretion. In exercising their powers and duties under this Section, and
their other powers and duties granted under the Plan, the Committee and the
Administrator and each member or delegate thereof is granted such discretion as
is appropriate or necessary to carry out such duties and powers. This discretion
necessarily follows from the fact that the Plan does not, and is not intended
to, prescribe all rules necessary to administer the Plan or anticipate all
circumstances or events which may arise in the course of such administration.

(d)    Indemnity. No member of the Committee or person acting on behalf of the
Administrator shall be subject to any liability with respect to the performance
of his or her duties under the Plan or a related document unless he or she acts
fraudulently or in bad faith. The Company shall indemnify and hold harmless the
members of the Committee and the Company’s officers and employees, and the
officers and employees of another Group member, from any liability with respect
to the performance of their duties under the Plan, unless such duties were
performed fraudulently or in bad faith. Such indemnification shall cover any and
all reasonable attorneys’ fees and expenses, judgments, fines and amounts paid
in settlement, but only to the extent such amounts are actually and reasonably
incurred, not otherwise paid or reimbursable under an applicable employer paid
insurance policy, and not duplicative of other payments made or reimbursements
due by the Company or its affiliates under other indemnity agreements.

 

15



--------------------------------------------------------------------------------

(e)    Code Section 409A. The Plan shall be administered, and the Administrator
and the Committee shall exercise their discretionary authority under the Plan,
in a manner consistent with Code section 409A and Treasury Regulations and other
applicable guidance thereunder. Any permissible discretion to accelerate or
defer a Plan payment under such Regulations, the power which to exercise is not
otherwise described expressly in the Plan, shall be exercised by the Committee.
Any other discretion with respect to, or which directly or indirectly impact,
the application of Code section 409A, the exercise of which is not expressly
lodged in the Committee, shall be exercised by the Administrator. In the event
the matter over which such discretion may be exercised relates to a Committee
member or a delegate of the Administrator, or such member or delegate is
otherwise unable to freely exercise such discretion, such member or delegate
shall not take part in the deliberations and decisions regarding that matter.

(f)    Use of Professional Services. The Administrator and the Committee may
obtain the services of such attorneys, accountants, record keepers or other
persons as it deems appropriate, any of whom may be the same persons who are
providing services to the Company or other Group member. In any case in which
the Administrator and the Committee utilizes such services, it shall retain
exclusive discretionary authority and control over the administration and
operation of the Plan.

(g)    Communications. Requests, claims, appeals, and other communications
related to the Plan shall be in writing and shall be made by transmitting the
same via the U.S. Mail to the Company’s chief human resources officers, at the
Company’s corporate headquarters address.

Section 10.    Effect of KEESA. If a Participant incurs a Covered Termination,
then as or with respect to that Participant:

 

  (i) notwithstanding the provisions of Section 6, the scope or duration (or
both) of such Participant’s covenants under Section 6 shall be no greater or
longer than similar covenants provided for in such Participant’s KEESA and, to
the extent there are no such similar covenants in such Participant’s KEESA, then
Section 6 shall be void and of no force and effect; and

 

  (ii) in the case of any conflict between the terms and provisions of this Plan
and the terms and provisions of such Participant’s KEESA, the terms of such
Participant’s KEESA shall control to the extent more beneficial to such
Participant, and the obligations of the Company under such KEESA shall be in
addition to any of its obligations under the Plan.

Section 11.    Amendment or Termination.

(a)    General. This Plan may be terminated or amended, in whole or in part, at
any time by written resolution of the Board of Directors of the Company. Any
such action may apply to the Plan as a whole, or any individual Participant or
group of Participants. Except as provided in Section 11(b) and (c), any such
action may reduce or eliminate (retroactively or prospectively, or both) any
benefits under the Plan that otherwise would be payable but for such action.

(b)    Limitation on Power to Amend or Terminate. (1) Vested Participants. As to
any Participant who has earned a non-forfeitable Retirement Benefit (determined
without regard to

 

16



--------------------------------------------------------------------------------

Section 6) before the date the Plan is amended or terminated (or, if later,
before the date such action is effective), no such amendment or termination
shall (without the specific written consent of the Participant):

 

  (i) reduce the Retirement Benefit earned by the Participant;

 

  (ii) reduce the amount of Retirement Benefit then being paid to a Participant;
or

 

  (iii) terminate, amend, or otherwise change the liability of the Company,
Employer Company, or other person to pay or provide for the payment of
Retirement Benefits protected under clauses (i) and (ii) immediately preceding.

(2)    Beneficiaries. As to any former Participant who has died before the date
the Plan is amended or terminated (or, if later, before the date such action is
effective), no such amendment or termination shall (without the specific written
consent of such Participant’s Beneficiary):

 

  (i) reduce the amount of Plan benefits to which such Beneficiary is entitled
or change the form in which benefits are payable; or

 

  (ii) terminate, amend, or otherwise change the liability of the Company,
Employer Company, or other person to pay or provide for the payment of benefits
protected under clause (i) immediately preceding.

(c)    Change in Control. In addition to the limitations described in
Section 11(b), upon a Change in Control and with respect to a Participant for
whom a Covered Termination has or may occur, then without the specific written
consent of the Participant (or Beneficiary in the event of the Participant’s
death), the Plan as in existence immediately prior to the Change in Control may
not be (directly or indirectly) terminated, amended, or otherwise changed in any
substantive respect during the three year period beginning with the date of the
Change in Control, but only with respect to such individual. The prohibition
herein described shall apply to any action which affects or is intended to
affect the terms and provisions of the Plan as then in effect during such three
year period, regardless of when made or effective.

(d)    Continuation of Plan Provisions. To the extent that any Plan benefits,
and rights and obligations allocable thereto, are protected under Section 11(b)
and (c), then as to the persons described in Section 11(b) and (c) the Plan
shall continue in force and effect, as if no such amendment or termination had
occurred, until such benefits are fully paid or fully provided for to such
persons.

Section 12.    Claims.

(a)    Filing Claims. A Participant or Beneficiary (or a person who in good
faith believes he or she is a Participant or Beneficiary, i.e., a “claimant”)
who believes he or she has been wrongly denied benefits under the Plan may file
a written claim for benefits with the Administrator. Although no particular form
of written claim is required, no such claim shall be considered unless it
provides a reasonably coherent explanation of the claimant’s position.

 

17



--------------------------------------------------------------------------------

(b)    Decision on Claim. The Administrator shall in writing approve or deny the
claim within sixty (60) days of receipt, provided that such sixty (60) day
period may be extended for reasonable cause by notifying the claimant. If the
claim is denied, in whole or in part, the Administrator shall provide notice in
writing to the claimant, setting forth the following:

 

  (1) the specific reason or reasons for the denial;

 

  (2) a specific reference to the pertinent Plan provisions on which the denial
is based;

 

  (3) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material is
necessary; and

 

  (4) the steps to be taken if the claimant wishes to appeal the decision to the
Committee.

(c)    Appeal of Denied Claim. (1) Filing Appeals. A claimant whose claim has
been denied in whole or in part may appeal such denial to the Committee by
filing a written appeal with the Administrator within sixty (60) days of the
date of the denial. A decision of the Administrator which is not appealed within
the time herein provided shall be final and conclusive as to any matter which
was presented to the Administrator.

(2)    Rights on Appeal. A claimant (or a claimant’s duly authorized
representative) who appeals the Administrator’s decision shall, for the purpose
of preparing such appeal, have the right to review any pertinent Plan documents,
and submit issues and comments in writing to the Committee.

(d)    Decision by Appeals Committee. The Committee shall make a final and full
review of any properly appealed decision of the Administrator within sixty
(60) days after receipt of the appeal, provided that such period may be extended
for reasonable cause by notifying the claimant. The Committee’s decision shall
be in writing and shall include specific reasons for its decisions and specific
references to the pertinent Plan provisions on which its decision is based.

Section 13.    Miscellaneous.

(a)    Employer’s Rights. The right of a Group member to discipline or discharge
employees or to exercise rights related to the tenure of employment shall not be
adversely affected in any manner by reason of the existence of the Plan or any
action hereunder.

(b)    Interpretation. Section and subsection headings are for convenient
reference only and shall not be deemed to be part of the substance of this
instrument or in any way to enlarge or limit the contents of any Section or
subsection. Masculine gender shall include the feminine, and vice versa, and
singular shall include the plural, and vice versa, unless the context clearly
requires otherwise.

(c)    Withholding of Taxes. All benefits earned under the Plan or the payment
of such benefits, as the case may be, shall be subject to withholding for
federal, state, local and other taxes as required by law. If and to the extent
any such withholding is required before such benefits are paid to the
Participant or Beneficiary, such withholdings shall be made from

 

18



--------------------------------------------------------------------------------

amounts otherwise payable to such person by a Group member (e.g., salary). If no
such other amounts are available to satisfy such withholdings, the Company may
reduce the Participant’s Retirement Benefit by the amount needed to pay the
Participant’s portion of such tax, plus, with respect to a distribution for FICA
taxes, an amount equal to the withholding taxes due under federal, state or
local law resulting from the payment of such FICA tax, and an additional amount
to pay the additional income tax at source on wages attributable to the
pyramiding of the section 3401 wages and taxes, but no greater than the
aggregate of the FICA amount and the income tax withholding related to such FICA
amount.

(d)    Offset for Amounts Due. A Participant’s Retirement Benefit may be reduced
by one or more offsets to repay any amounts then due and owing by the
Participant to a Group member, unless another means of repayment is agreed to by
the Administrator. Except for the right to immediate offset by reduction of the
vested Pension Amount for an amount up to $5,000, or such higher amount as
allowed in Treasury Regulations under Code section 409A or other applicable
guidance, no such offset shall be made before an amount is scheduled to be paid
to the Participant or Beneficiary and the amount then offset shall not exceed
the amount that would be then otherwise paid.

(e)    Computational Errors. In the event mathematical, accounting, actuarial or
other errors are made in administration of the Plan, the Administrator may make
equitable adjustments, which adjustments may be retroactive, to correct such
errors. Such adjustments shall be conclusive and binding on all Participants and
Beneficiaries.

(f)    Requirement of Proof. In discharging their duties and responsibilities
under the Plan, the Administrator and the Committee may require proof of any
matter concerning this Plan, and no person shall acquire any rights or be
entitled to receive any benefits under this Plan until such proof is furnished.

(g)    Tax Consequences. Neither the Company nor any other Group member
represents or guarantees that any particular federal, foreign, state or local
income, payroll, or other tax consequence will result from participation in this
Plan or payment of benefits under the Plan.

(h)    Communications. The Administrator shall prescribe the forms of
communication, including forms for benefit application and the like, with
respect to the Plan as it deems appropriate. Any such communication and assent
or consent thereto may be handled by electronic means.

(i)    Not Compensation Under Other Benefit Plans. No amounts paid or payable to
a Participant under the Plan shall be deemed to be salary or compensation for
purposes of any other employee benefit plan of the Company or any other Group
member except as and to the extent otherwise specifically provided in such other
plan.

(j)    Choice of Law. To the extent not preempted by ERISA or any other federal
statute, the construction and interpretation of the Plan shall be governed by
the laws of the State of Minnesota, without reference to conflict of law
principles thereof.

 

19



--------------------------------------------------------------------------------

(k)    Savings Clause. Should any valid federal or state law or final
determination of any agency or court of competent jurisdiction affect any
provision of this Plan, the Plan provisions not affected by such determination
shall continue in full force and effect.

(l)    Change in Control. A Participant, with a KEESA in effect at the time of a
Change in Control, shall be entitled to adjudicate any dispute regarding his or
her benefits or rights and entitlements under the Plan, after compliance to the
extent necessary with the claim procedures under Section 12, in the forums and
venues as provided in Section 22 of the KEESA, and shall be entitled to payment
or reimbursement of costs and expenses related to such adjudication as provided
in Section 15 of the KEESA.

 

 

The undersigned, by the authority of the Board of Directors of nVent Management
Company, does hereby approve the form and content of this Plan document.

 

Dated:  

 

     

                                          

 

20



--------------------------------------------------------------------------------

SCHEDULE 1

Participant

 

Name

  

Current Position

  

Participation

Date

  

Benefit

Service Date

Beth Wozniak    Chief Executive Officer    9/14/15    9/14/15

 

21



--------------------------------------------------------------------------------

SCHEDULE 2

 

Items Included

Base salary or wages, including such salary or wages deferred at the election of
an individual under the Pentair, Inc. Non-Qualified Deferred Compensation Plan

 

401(k) plan before-tax and after-tax employee contributions

Section 125 plan (flexible benefit plan) pre-tax employee contributions Employee
Stock Purchase and Bonus Plan employer bonus contributions Management Incentive
Plan (or successor plan) bonus, including such bonus deferred at the election of
an individual under the Pentair, Inc. Non-Qualified Deferred Compensation Plan
Holiday pay Sick leave pay Bereavement pay Jury duty pay Military pay
Gain-sharing payments Profit-sharing payments Short-term disability benefits
Perquisites

Items Excluded

Cash payments made and property or rights in property other than cash granted
under or pursuant to the Omnibus Stock Incentive Plan or successor plan Special
awards under the Management Incentive Plan or successor plan Severance pay
Moving expense reimbursements Employee business expense reimbursements Tuition
reimbursement Adoption assistance payments Computer hardware and software
purchase reimbursements Special cash awards Foreign duty pay enhancements Except
as expressly provided in the column immediately to the left, amounts contributed
to (e.g., deferred salary) or received under or pursuant to non-qualified
deferred compensation arrangements including, but not limited to, the Pentair,
Inc. Non-Qualified Deferred Compensation Plan Except as expressly provided in
the column immediately to the left, all contributions (other than after-tax
employee contributions) to and all benefits received under a tax-qualified plan

 

 

22



--------------------------------------------------------------------------------

TABLE 1

 

Deferral

Percent

(in months)

   Adjustment
Factor      Deferral
Percent
(in months)    Adjustment
Factor      Deferral
Percent
(in months)    Adjustment
Factor      Deferral
Percent
(in months)    Adjustment
Factor      Deferral
Percent
(in months)      Adjustment
Factor      Deferral
Percent
(in months)    Adjustment
Factor  

0

     1.00000      60      1.40255      120      1.96715      180      2.75903  
     240        3.86968      300      5.42743  

1

     1.00565      61      1.41048      121      1.97827      181      2.77463  
     241        3.89156      301      5.45812  

2

     1.01134      62      1.41846      122      1.98946      182      2.79032  
     242        3.91357      302      5.48898  

3

     1.01706      63      1.42648      123      2.00071      183      2.80610  
     243        3.93570      303      5.52002  

4

     1.02281      64      1.43454      124      2.01202      184      2.82196  
     244        3.95795      304      5.55123  

5

     1.02859      65      1.44265      125      2.02340      185      2.83792  
     245        3.98033      305      5.58262  

6

     1.03441      66      1.45081      126      2.03484      186      2.85396  
     246        4.00283      306      5.61418  

7

     1.04026      67      1.45901      127      2.04634      187      2.87010  
     247        4.02547      307      5.64592  

8

     1.04614      68      1.46726      128      2.05791      188      2.88633  
     248        4.04823      308      5.67785  

9

     1.05205      69      1.47556      129      2.06955      189      2.90265  
     249        4.07112      309      5.70995  

10

     1.05800      70      1.48390      130      2.08125      190      2.91906  
     250        4.09413      310      5.74223  

11

     1.06398      71      1.49229      131      2.09302      191      2.93557  
     251        4.11728      311      5.77470  

12

     1.07000      72      1.50073      132      2.10485      192      2.95216  
     252        4.14056      312      5.80735  

13

     1.07605      73      1.50922      133      2.11675      193      2.96886  
     253        4.16397      313      5.84019  

14

     1.08213      74      1.51775      134      2.12872      194      2.98564  
     254        4.18752      314      5.87321  

15

     1.08825      75      1.52633      135      2.14076      195      3.00252  
     255        4.21119      315      5.90642  

16

     1.09441      76      1.53496      136      2.15286      196      3.01950  
     256        4.23500      316      5.93981  

17

     1.10059      77      1.54364      137      2.16503      197      3.03657  
     257        4.25895      317      5.97340  

18

     1.10682      78      1.55237      138      2.17728      198      3.05374  
     258        4.28303      318      6.00717  

19

     1.11307      79      1.56114      139      2.18959      199      3.07101  
     259        4.30725      319      6.04114  

20

     1.11937      80      1.56997      140      2.20197      200      3.08837  
     260        4.33160      320      6.07530  

21

     1.12570      81      1.57885      141      2.21442      201      3.10583  
     261        4.35609      321      6.10965  

22

     1.13206      82      1.58778      142      2.22694      202      3.12340  
     262        4.38072      322      6.14419  

23

     1.13846      83      1.59675      143      2.23953      203      3.14106  
     263        4.40549      323      6.17893  

24

     1.14490      84      1.60578      144      2.25219      204      3.15882  
     264        4.43040      324      6.21387  

25

     1.15137      85      1.61486      145      2.26493      205      3.17668  
     265        4.45545      325      6.24900  

26

     1.15788      86      1.62399      146      2.27773      206      3.19464  
     266        4.48064      326      6.28433  

27

     1.16443      87      1.63317      147      2.29061      207      3.21270  
     267        4.50598      327      6.31987  

28

     1.17101      88      1.64241      148      2.30356      208      3.23087  
     268        4.53146      328      6.35560  

29

     1.17764      89      1.65169      149      2.31659      209      3.24913  
     269        4.55708      329      6.39154  

30

     1.18429      90      1.66103      150      2.32969      210      3.26750  
     270        4.58284      330      6.42767  

31

     1.19099      91      1.67042      151      2.34286      211      3.28598  
     271        4.60876      331      6.46402  

32

     1.19772      92      1.67987      152      2.35610      212      3.30456  
     272        4.63481      332      6.50057  

33

     1.20450      93      1.68937      153      2.36943      213      3.32324  
     273        4.66102      333      6.53732  

34

     1.21131      94      1.69892      154      2.38282      214      3.34203  
     274        4.68737      334      6.57428  

35

     1.21816      95      1.70853      155      2.39630      215      3.36093  
     275        4.71388      335      6.61146  

36

     1.22504      96      1.71819      156      2.40985      216      3.37993  
     276        4.74053      336      6.64884  

37

     1.23197      97      1.72790      157      2.42347      217      3.39904  
     277        4.76733      337      6.68643  

38

     1.23894      98      1.73767      158      2.43717      218      3.41826  
     278        4.79429      338      6.72424  

39

     1.24594      99      1.74750      159      2.45095      219      3.43759  
     279        4.82140      339      6.76226  

40

     1.25299      100      1.75738      160      2.46481      220      3.45703  
     280        4.84866      340      6.80049  

41

     1.26007      101      1.76731      161      2.47875      221      3.47657  
     281        4.87607      341      6.83894  

42

     1.26719      102      1.77731      162      2.49276      222      3.49623  
     282        4.90364      342      6.87761  

43

     1.27436      103      1.78735      163      2.50686      223      3.51600  
     283        4.93137      343      6.91650  

44

     1.28156      104      1.79746      164      2.52103      224      3.53588  
     284        4.95925      344      6.95561  

45

     1.28881      105      1.80762      165      2.53529      225      3.55587  
     285        4.98729      345      6.99493  

46

     1.29610      106      1.81784      166      2.54962      226      3.57598  
     286        5.01549      346      7.03448  

47

     1.30343      107      1.82812      167      2.56404      227      3.59619  
     287        5.04385      347      7.07426  

48

     1.31080      108      1.83846      168      2.57853      228      3.61653  
     288        5.07237      348      7.11426  

49

     1.31821      109      1.84885      169      2.59311      229      3.63698  
     289        5.10105      349      7.15448  

50

     1.32566      110      1.85931      170      2.60778      230      3.65754  
     290        5.12989      350      7.19493  

51

     1.33316      111      1.86982      171      2.62252      231      3.67822  
     291        5.15889      351      7.23562  

52

     1.34069      112      1.88039      172      2.63735      232      3.69902  
     292        5.18806      352      7.27653  

53

     1.34827      113      1.89102      173      2.65226      233      3.71993  
     293        5.21740      353      7.31767  

54

     1.35590      114      1.90172      174      2.66726      234      3.74097  
     294        5.24690      354      7.35904  

55

     1.36356      115      1.91247      175      2.68234      235      3.76212  
     295        5.27656      355      7.40065  

56

     1.37127      116      1.92328      176      2.69750      236      3.78339  
     296        5.30640      356      7.44250  

57

     1.37903      117      1.93416      177      2.71276      237      3.80478  
     297        5.33640      357      7.48458  

58

     1.38682      118      1.94509      178      2.72809      238      3.82629  
     298        5.36657      358      7.52690  

59

     1.39467      119      1.95609      179      2.74352      239      3.84793  
     299        5.39692      359      7.56946  

 

23